DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on March 24, 2021.  This action is made final.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.

Response to Arguments
3.	Applicant’s arguments, see Remarks filed on March 24, 2021 (hereinafter Remarks, pg. 9), with respect to the 35 U.S.C. § 112, first paragraph, rejections of Claims 1-20, have been fully considered and are persuasive.  The 35 U.S.C. § 112, first paragraph rejection of Claims 1-20 has been withdrawn. 

4.	Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of Claims 1-20 (see Remarks, pgs. 9-11), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Anwar, as further discussed below (see also Examiner Interview Summary Record, mailed on April 7, 2021, noting that prior art of record, cited in the parent application(s), including Anwar et al., could be relied upon to establish obviousness of the claims as amended).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks, US 6,008,809, issued on December 28, 1999, in view of Dobroth et al. (hereinafter Dobroth), US 2011/0105187 A1, published on May 5, 2011, and further in view of  Anwar et al. (hereinafter Anwar), US 2006/0227153 A1, published on October 12, 2006.
	With respect to independent Claim 1, Brooks teaches a computer-implemented method for a display environment implemented as a multi-application immersive environment, the method comprising:
presenting a first immersive interface for executing a first application in a first interface region of the display environment … (see Fig. 8, col. 8, lines 35-44). 
selecting a second application for executing within in a second immersive interface in a second interface region of the display environment, the first application and the second application are presented concurrently in the first interface region and the second interface region of the display environment (see Figs. 9-10, col. 8, line 45 – col. 9, line 5).
receiving a request to alter a size of the first immersive interface (see Fig. 15).

As discussed in prior Office Actions, it should be noted that “immersive interface” does not appear to be explicitly defined in the claims and the instant Specification.  While Brooks describes the “dynamic window,” a skilled artisan would understand that such the dynamic window as illustrated in Brooks reads on a “multi-application immersive environment” as recited in the claim, and each dynamically sized window 

In addition, Brooks does not appear to explicitly disclose “the first immersive interface presenting content in an arrangement corresponding to a predetermined region width of the first interface region,” although Brooks illustrates dynamically resizing windows/regions within the dynamic window (see Figs. 8, 10, 12, 14, showing predetermined region widths for “Cantaloupe.spd” – 100% if no other window is part of the dynamic window, 50% if another window is added, etc.), and a skilled artisan would understand that different content arrangement can be displayed based on the available window/region size, as suggested by the teachings of Dobroth.
Dobroth is directed towards a flexible home page layout allowing the user to simultaneously resize multiple panels (See Dobroth, Abstract, ¶ 0001).  Dobroth recognizes that the amount of information that can be displayed on a panel is constrained by the amount of space available on the panel (see Dobroth, ¶ 0002).  Dobroth illustrates different content arrangement based on the amount of space available for display (see Dobroth, Figs. 2 and 3, ¶ 0025, showing that amount and layout of displayed content depends on the size of the display region).  Accordingly, a skilled artisan would understand that applications within the dynamic window displayed in Brooks could be modified to display content in a manner corresponding to the window size, as suggested by Dobroth, in order to display the amount of information appropriate for a given window size (see Dobroth, ¶¶ 0002, 0025).



With respect to dependent Claim 2, Brooks teaches the computer-implemented method as described in claim 1, wherein the first immersive interface and the second immersive interface are concurrently displayed without occluding either of the first or the second immersive interfaces (see Brooks, Fig. 10, ¶ col. 8, line 59 – col. 9, line 5; see also col. 5, lines 42-46).

dependent Claim 3, Brooks teaches the computer-implemented method as described in claim 2, wherein the first interface region and the second interface region fill an entirety of the display environment (see Brooks, Fig. 10; note that “dynamic window” reads on the “display environment” as currently presented; see also col. 2, lines 22-33).

With respect to dependent Claim 4, teaches the computer-implemented method as described in claim 1, wherein altering the size of the first immersive interface automatically alters a size of the second immersive interface (see Brooks, Figs. 15-16).

With respect to dependent Claim 5, Brooks teaches the computer-implemented method as described in claim 1, wherein the application within the second immersive interface also reflows content based on the resizing (see discussion of Claim 1, above – a skilled artisan would understand that reflowing method of Anwar could be applied to different application windows simultaneously in order to ensure that each application’s content is displayed appropriately in the given screen space).

With respect to dependent Claim 6, Brooks teaches the computer-implemented method as described in claim 1, further comprising receiving an input to alter a size at which the first immersive interface is currently presented in the first 

With respect to dependent Claim 7, Brooks teaches the computer-implemented method as described in claim 1, further comprising: presenting a third immersive interface in a third interface region concurrently with the first immersive interface and the second immersive interface; and wherein said altering the size of both the first immersive interface and the second immersive interface does not alter a size of the third immersive interface (see Brooks, Figs. 12-14, where only two interfaces are resized concurrently without affecting the third interface).


With respect to Claims 8-20, these claims are directed to a computing device and one or more computer-readable storage devices comprising steps and/or features recited in Claims 1-7, respectively, and are thus rejected along the same rationale as those claims above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179